ORDER

PER CURIAM.
Thomas Broniec (Plaintiff), a minor, by his parents and next friends Michael and Patricia Broniec, appeals the trial court’s *543judgment granting the City of Dellwood’s (City) motion for judgment on the pleadings and dismissing Plaintiffs negligence action. Plaintiff claims the trial court erred in entering judgment for the City on the basis of sovereign immunity because Plaintiff sufficiently pleaded facts demonstrating that the City was acting in a proprietary, and not a governmental, capacity at the time of Plaintiffs injury.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).